NO. 07-03-0529-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                   JANUARY 28, 2004

                          ______________________________


                      DOUBLE ACE, INC., MATTHEW POPE,
                    AND ALYSSA POPE WOMACK, APPELLANTS

                                            V.

           BENNIE DALE POPE AND MICHAEL DEARDORFF, APPELLEES


                        _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

             NO. 02-12-19019; HONORABLE HAROLD PHELAN, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                      ABATEMENT


       Appellants Double Ace, Inc., Matthew Pope, and Alyssa Pope Womack filed an

accelerated notice of appeal from the trial court’s order granting a temporary injunction in

favor of Bennie Dale Pope. The clerk’s record, reporter’s record, and appellants’ brief have

been filed. Appellees’ brief was due to be filed on January 26, 2004. Pursuant to Rule 8.1
of the Texas Rules of Appellate Procedure, on January 22, 2004, appellee Bennie Dale

Pope filed a Notice of Bankruptcy in this Court together with an authenticated copy of the

page of the bankruptcy petition showing that Double Ace, Inc. filed for bankruptcy on

December 22, 2003.


       Pursuant to 11 U.S.C. § 362, any further action in this accelerated appeal is

automatically stayed. See also Tex. R. App. P. 8.2. For administrative purposes, the

appeal is removed from this Court’s docket and abated. Any documents filed subsequent

to the bankruptcy petition will remain pending until the appeal is reinstated. As permitted

by federal law, the appeal will be reinstated upon proper showing that the bankruptcy court

has lifted or terminated the stay or upon a party’s motion to sever the appeal with respect

to the bankrupt party and reinstate the appeal as to other parties. See Tex. R. App. P.

8.3(a) & (b).


       Accordingly, the appeal is abated.


                                                        Per Curiam




                                            2